Case 1:20-cv-00105-TWP-MPB Document 17 Filed 03/25/20 Page 1 of 2 PageID #: 120




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                    Indianapolis Division


 ADDIE JACKSON                                         )
                                                       )
                Plaintiff,                             )
                                                       )
        v.                                             ) Case No.       1:20-cv-00105-TWP-MPB
                                                       )
 EQUIFAX INFORMATION SERVICES, LLC,                    )
 TRANSUNION, LLC,                                      )
 and ACAR LEASING LTD d/b/a GM                         )
 FINANCIAL LEASING                                     )
            Defendants.                                )

                                   NOTICE OF SETTLEMENT

        Plaintiff, Addie Jackson, by counsel, hereby notifies the Court that the she and the

 Defendant, Trans Union, LLC, only, have reached a settlement in this matter and are attempting to

 finalize the language of a written Settlement Agreement, and anticipate filing the appropriate

 dismissal documents with the Court within sixty (60) days.


                                               Respectfully submitted,


                                               /s/ Frank D. Otte
                                               Frank D. Otte, No. 19859-49
                                               CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                               320 N. Meridian Street, Suite 1100
                                               Indianapolis, IN 46204
                                               Telephone: (317) 637-1321
                                               Fax: (317) 687-2344
                                               fotte@clarkquinnlaw.com
                                               Attorney for Plaintiff
Case 1:20-cv-00105-TWP-MPB Document 17 Filed 03/25/20 Page 2 of 2 PageID #: 121




                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 25, 2020, a copy of the foregoing was filed electronically.
 Notice of this filing will be made on all ECF-registered counsel by operation of the Court’s
 electronic filing system. Parties may access this filing through the Court’s system.


 Scott E. Brady
 SCHUCKIT & ASSOCIATES, P.C.
 sbrady@schuckitlaw.com
 Attorneys for Trans Union, LLC

 Michael S. Poncin
 MOSS & BARNETT, PA
 Mike.poncin@lawmoss.com
 Attorneys for ACAR Leasing Ltd. Dba GM Financial Leasing



                                                /s/ Frank D. Otte
                                                Frank D. Otte, No. 19859-49



 CLARK QUINN MOSES SCOTT & GRAHN LLP
 320 N. Meridian Street, Suite 1100
 Indianapolis, IN 46204
 Telephone: (317) 637-1321
 fotte@clarkquinnlaw.com
